
	
		II
		110th CONGRESS
		1st Session
		S. 559
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2007
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to require a
		  voter-verified permanent paper ballot under title III of such Act, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Vote Integrity and Verification Act of
			 2007.
		2.Promoting
			 accuracy, integrity, and security through voter-verified permanent paper
			 ballot
			(a)Ballot
			 Verification and Audit Capacity
				(1)In
			 generalSection 301(a)(2) of the Help America Vote Act of 2002
			 (42 U.S.C.
			 15481(a)(2)) is amended to read as follows:
					
						(2)Ballot
				verification and audit capacity
							(A)In
				general
								(i)The voting system shall require the use of
				or produce an individual voter-verified paper ballot of the voter’s vote that
				shall be created by or made available for inspection and verification by the
				voter before the voter’s vote is cast and counted. For purposes of this clause,
				examples of such a ballot include a paper ballot marked by the voter for the
				purpose of being counted by hand or read by an optical scanner or other similar
				device, a paper ballot prepared by the voter to be mailed to an election
				official (whether from a domestic or overseas location), a paper ballot created
				through the use of a ballot marking device or system, or a paper ballot
				produced by a touch screen or other electronic voting machine, so long as in
				each case the voter is permitted to verify the ballot in a paper form in
				accordance with this subparagraph.
								(ii)The voting system shall provide the voter
				with an opportunity to correct any error made by the system in the
				voter-verified paper ballot before the permanent voter-verified paper ballot is
				preserved in accordance with subparagraph (B)(i).
								(iii)The voting
				system shall not preserve the voter-verifiable paper ballots in any manner that
				makes it possible, at any time after the ballot has been cast, to associate a
				voter with the record of the voter’s vote.
								(B)Manual audit
				capacity
								(i)The
				permanent voter-verified paper ballot produced in accordance with subparagraph
				(A) shall be preserved—
									(I)in the case of
				votes cast at the polling place on the date of the election, within the polling
				place in the manner or method in which all other paper ballots are preserved
				within such polling place;
									(II)in the case of
				votes cast at the polling place prior to the date of the election or cast by
				mail, in a manner which is consistent with the manner employed by the
				jurisdiction for preserving such ballots in general; or
									(III)in the absence of
				either such manner or method, in a manner which is consistent with the manner
				employed by the jurisdiction for preserving paper ballots in general.
									(ii)Each paper ballot
				produced pursuant to subparagraph (A) shall be suitable for a manual audit
				equivalent to that of a paper ballot voting system.
								(iii)In the event of any inconsistencies or
				irregularities between any electronic vote tallies and the vote tallies
				determined by counting by hand the individual permanent paper ballots produced
				pursuant to subparagraph (A), and subject to subparagraph (D), the individual
				permanent paper ballots shall be the true and correct record of the votes cast
				and shall be used as the official ballots for purposes of any recount or audit
				conducted with respect to any election for Federal office in which the voting
				system is used.
								(C)Special rule for
				votes cast by absent military and overseas votersIn the case of votes cast by absent
				uniformed services voters and overseas voters under the Uniformed and Overseas
				Citizens Absentee Voting Act, the ballots cast by such voters shall serve as
				the permanent paper ballot under subparagraph (A) in accordance with protocols
				established by the Commission, in consultation with the Secretary of Defense
				after notice and opportunity for public comment, which preserve the privacy of
				the voter and are consistent with the requirements of such Act and this Act,
				except that to the extent that such protocols permit the use of electronic mail
				in the delivery or submission of such ballots, paragraph (11) shall not apply
				with respect to the delivery or submission of the ballots.
							(D)Special rule for
				treatment of disputes when paper ballots have been shown to be
				compromisedIn the event of
				any inconsistency between any electronic vote tallies and the vote tallies
				determined by counting by hand the individual permanent paper ballots produced
				pursuant to subparagraph (A), any person seeking to show that the electronic
				vote tally should be given preference in determining the official count for the
				election shall be required to demonstrate, by clear and convincing evidence,
				that the paper ballots have been compromised (by damage or mischief or
				otherwise) and that a sufficient number of the ballots have been so compromised
				that the result of the election would be changed. For purposes of the previous
				sentence, the paper ballots associated with each voting machine shall be
				considered on a voting-machine-by-voting-machine basis, and only the sets of
				paper ballots deemed compromised, if any, shall be considered in the
				calculation of whether or not the election would be changed due to the
				compromised paper
				ballots.
							.
				(2)Conforming
			 amendment clarifying applicability of alternative language
			 accessibilitySection 301(a)(4) of such Act (42 U.S.C.
			 15481(a)(4)) is amended by inserting (including the paper ballots
			 required to be produced under paragraph (2) and the notice required under
			 paragraph (8)) after voting system.
				(3)Other conforming
			 amendmentsSection 301(a)(1) of such Act (42 U.S.C.
			 15481(a)(1)) is amended—
					(A)in subparagraph
			 (A)(i), by striking counted and inserting counted, in
			 accordance with paragraphs (2) and (3);
					(B)in subparagraph
			 (A)(ii), by striking counted and inserting counted, in
			 accordance with paragraphs (2) and (3);
					(C)in subparagraph
			 (A)(iii), by striking counted each place it appears and
			 inserting counted, in accordance with paragraphs (2) and (3);
			 and
					(D)in subparagraph
			 (B)(ii), by striking counted and inserting counted, in
			 accordance with paragraphs (2) and (3).
					(b)Accessibility
			 and Ballot Verification Individuals With Disabilities
				(1)In
			 generalSection 301(a)(3)(B) of such Act (42 U.S.C.
			 15481(a)(3)(B)) is amended to read as follows:
					
						(B)(i)satisfy the requirement of subparagraph (A)
				through the use of at least one voting system equipped for individuals with
				disabilities at each polling place; and
							(ii)meet the requirements of subparagraph (A)
				and paragraph (2)(A) by using a system that—
								(I)allows the voter to privately and
				independently verify the content of the permanent paper ballot through the
				conversion of the printed content into accessible media, and
								(II)ensures that the entire process of ballot
				verification and vote casting is equipped for individuals with
				disabilities.
								.
				(2)Specific
			 requirement of study, testing, and development of accessible ballot
			 verification mechanisms
					(A)Study and
			 reportingSubtitle C of title II of such Act (42 U.S.C. 15381 et
			 seq.) is amended—
						(i)by
			 redesignating section 247 as section 248; and
						(ii)by
			 inserting after section 246 the following new section:
							
								247.Study and report
				on accessible ballot verification mechanisms
									(a)Study and
				ReportThe Director of the
				National Institute of Standards and Technology shall study, test, and develop
				best practices to enhance the accessibility of ballot verification mechanisms
				for individuals with disabilities, for voters whose primary language is not
				English, and for voters with difficulties in literacy, including best practices
				for the mechanisms themselves and the processes through which the mechanisms
				are used. In carrying out this section, the Director shall specifically
				investigate existing and potential methods or devices that will assist such
				individuals and voters in creating voter-verified paper ballots and in reading
				or transmitting the information printed or marked on such ballots back to such
				individuals and voters.
									(b)DeadlineThe
				Director shall complete the requirements of subsection (a) not later than
				January 1, 2010.
									(c)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out subsection (a) $1,000,000, to remain available until
				expended.
									.
						(B)Clerical
			 amendmentThe table of contents of such Act is amended—
						(i)by
			 redesignating the item relating to section 247 as relating to section 248;
			 and
						(ii)by
			 inserting after the item relating to section 246 the following new item:
							
								
									Sec. 247. Study and report on accessible
				voter verification
				mechanisms.
								
								.
						(3)Clarification of
			 accessibility standards under voluntary voting system guidanceIn
			 adopting any voluntary guidance under subtitle B of title III of the Help
			 America Vote Act with respect to the accessibility of the ballot verification
			 requirements for individuals with disabilities, the Election Assistance
			 Commission shall include and apply the same accessibility standards applicable
			 under the voluntary guidance adopted for accessible voting systems under such
			 subtitle.
				(c)Additional
			 Voting System Requirements
				(1)Requirements
			 describedSection 301(a) of such Act (42 U.S.C.
			 15481(a)) is amended by adding at the end the following new
			 paragraphs:
					
						(7)Instruction of
				election officialsEach State shall ensure that all election
				officials are instructed on the right of any individual who requires assistance
				to vote by reason of blindness, other disability, or inability to read or write
				to be given assistance by a person chosen by that individual under section 208
				of the Voting Rights Act of
				1965.
						(8)Instruction
				reminding voters of importance of verifying paper ballot
							(A)In
				generalThe appropriate election official at each polling place
				shall cause to be placed in a prominent location in the polling place a notice
				containing the following statement, in boldface type, large font, and using
				only upper-case letters: THE PAPER BALLOT REPRESENTING YOUR VOTE SHALL
				SERVE AS THE VOTE OF RECORD IN ALL RECOUNTS AND AUDITS. DO NOT LEAVE THE VOTING
				BOOTH UNTIL YOU HAVE CONFIRMED THAT IT ACCURATELY RECORDS YOUR
				VOTE.
							(B)Systems for
				individuals with disabilitiesAll voting systems equipped for individuals
				with disabilities shall transmit by accessible media the statement referred to
				in subparagraph (A), as well as an explanation of the verification process
				described in paragraph (3)(B)(ii).
							(9)Prohibition of
				use of undisclosed software in voting systemsNo voting system used in an election for
				Federal office shall at any time contain or use any software not certified by
				the State for use in the election or any software undisclosed to the State in
				the certification process. The appropriate election official shall disclose, in
				electronic form, the source code, object code, and executable representation of
				the voting system software and firmware to the Commission, including ballot
				programming files, and the Commission shall make that source code, object code,
				executable representation, and ballot programming files available for
				inspection promptly upon request to any person.
						(10)Prohibition of
				use of wireless communications devices in voting systemsNo
				voting system shall contain, use, or be accessible by any wireless, power-line,
				remote, wide area, or concealed communication device at all.
						(11)Prohibiting
				connection of system or transmission of system information over the
				internetNo component of any voting device upon which votes are
				cast shall be connected to the Internet at any time.
						(12)Security
				standards for voting systems used in Federal elections
							(A)In
				generalNo voting system may be used in an election for Federal
				office unless the manufacturer of such system and the election officials using
				such system meet the applicable requirements described in subparagraph
				(B).
							(B)Requirements
				describedThe requirements described in this subparagraph are as
				follows:
								(i)The manufacturer
				and the election officials shall document the secure chain of custody for the
				handling of all software, hardware, vote storage media, and ballots used in
				connection with voting systems, and shall make the information available upon
				request to the Commission.
								(ii)The manufacturer
				of the software used in the operation of the system shall provide the
				appropriate election official with updated information regarding the
				identification of each individual who participated in the writing of the
				software, including specific information regarding whether the individual has
				ever been convicted of a crime involving election, accounting, or computer
				security fraud.
								(iii)The manufacturer
				shall provide the appropriate election official with the information necessary
				for the official to provide information to the Commission under paragraph
				(9).
								(iv)After the appropriate election official has
				certified the source code, object code, and executable representation of the
				voting system software for use in an election, the manufacturer may not—
									(I)alter such codes
				and representation; or
									(II)insert or use in
				the voting system any software not certified by the State for use in the
				election.
									(v)The appropriate election official shall
				ensure that all voting machines and related supplies to be used in the election
				shall remain secured within storage facilities arranged for by the election
				official, and shall not be removed from such facilities until such time as they
				are to be delivered to the relevant polling place and secured at the polling
				place until used in the election.
								(vi)The manufacturer
				shall meet standards established by the Commission to prevent the existence or
				appearance of any conflict of interest with respect to candidates for public
				office and political parties, including standards to ensure that the
				manufacturer’s officers and directors do not hold positions of authority in any
				political party or in any partisan political campaign, and shall certify to the
				Commission not later than January 31 of each even-numbered year that it meets
				the standards established under this clause.
								(vii)At the request
				of the Commission, the appropriate election official shall submit information
				to the Commission regarding the State’s compliance with this
				subparagraph.
								(13)Durability and
				readability requirements for ballots
							(A)Durability
				requirements for paper ballotsAll voter-verified paper ballots
				required to be used under this Act (including the emergency paper ballots used
				under paragraph (14)) shall be marked, printed, or recorded on durable paper of
				archival quality capable of withstanding multiple counts and recounts without
				compromising the fundamental integrity of the ballots, and capable of retaining
				the information marked, printed, or recorded on them for the full duration of
				the retention and preservation period called for by title III of the Civil
				Rights Act of 1960 (42 U.S.C. 1974 et seq.) or under
				applicable State law, whichever is longer.
							(B)Readability
				requirements for machine-marked or printed paper ballotsAll voter-verified paper ballots marked or
				printed through the use of a marking or printing device shall be clearly
				readable by the naked eye and by a scanner or other device equipped for voters
				with disabilities.
							(14)Prohibiting
				turning individuals away from polling places because of problems with or
				shortages of equipment, ballots, or supplies
							(A)Ensuring
				adequate equipment and suppliesEach State shall ensure that the voting
				systems it uses to conduct elections for Federal office are designed in a
				manner that ensures that no voter will be unable to cast a ballot at a polling
				place due to a shortage or failure of voting equipment, ballots, or necessary
				supplies.
							(B)Use of emergency
				paper ballots in case of system or equipment failureIn the event of the failure of voting
				equipment or other circumstance at a polling place that causes a delay, any
				individual who is waiting at the polling place to cast a ballot in an election
				for Federal office and who would be delayed due to such failure or other
				circumstance shall be advised immediately of the individual’s right to use an
				emergency paper ballot, and upon request shall be provided with an emergency
				paper ballot for the election and the supplies necessary to mark the ballot.
				Any emergency paper ballot which is cast by an individual under this
				subparagraph shall be counted and otherwise treated as a regular ballot and not
				as a provisional ballot, unless the individual casting the ballot would have
				otherwise been required to cast a provisional ballot if the voting equipment at
				the polling place had not
				failed.
							.
				(2)Requiring
			 laboratories to meet standards prohibiting conflicts of interest as condition
			 of accreditation for testing of voting system hardware and software
					(A)In
			 generalSection 231(b) of such Act (42 U.S.C.
			 15371(b)) is amended by adding at the end the following new
			 paragraphs:
						
							(3)Prohibiting
				conflicts of interest; ensuring availability of results
								(A)In
				generalA laboratory may not be accredited by the Commission for
				purposes of this section unless—
									(i)the laboratory
				certifies that the only compensation it receives for the testing carried out in
				connection with the certification, decertification, and recertification of the
				manufacturer’s voting system hardware and software is the payment made from the
				Testing Escrow Account under paragraph (4);
									(ii)the laboratory
				meets the standards applicable to the manufacturers of voting systems under
				section 301(a)(12)(B)(vi), together with such standards as the Commission shall
				establish (after notice and opportunity for public comment) to prevent the
				existence or appearance of any conflict of interest in the testing carried out
				by the laboratory under this section, including standards to ensure that the
				laboratory does not have a financial interest in the manufacture, sale, and
				distribution of voting system hardware and software, and is sufficiently
				independent from other persons with such an interest;
									(iii)the laboratory certifies that it will
				permit an expert designated by the Commission to observe any testing the
				laboratory carries out under this section; and
									(iv)the laboratory,
				upon completion of any testing carried out under this section, discloses the
				test protocols, results, and all communication between the laboratory and the
				manufacturer to the Commission.
									(B)Availability of
				resultsUpon receipt of information under subparagraph (A), the
				Commission shall make the information available promptly to election officials
				and the public.
								(4)Procedures for
				conducting testing; payment of user fees for compensation of accredited
				laboratories
								(A)Establishment of
				escrow accountThe Commission
				shall establish an escrow account (to be known as the Testing Escrow
				Account) for making payments to accredited laboratories for the costs
				of the testing carried out in connection with the certification,
				decertification, and recertification of voting system hardware and
				software.
								(B)Schedule of
				feesIn consultation with the
				accredited laboratories, the Commission shall establish and regularly update a
				schedule of fees for the testing carried out in connection with the
				certification, decertification, and recertification of voting system hardware
				and software, based on the reasonable costs expected to be incurred by the
				accredited laboratories in carrying out the testing for various types of
				hardware and software.
								(C)Requests and
				payments by manufacturersA
				manufacturer of voting system hardware and software may not have the hardware
				or software tested by an accredited laboratory under this section
				unless—
									(i)the manufacturer
				submits a detailed request for the testing to the Commission; and
									(ii)the manufacturer
				pays to the Commission, for deposit into the Testing Escrow Account established
				under subparagraph (A), the applicable fee under the schedule established and
				in effect under subparagraph (B).
									(D)Selection of
				laboratoryUpon receiving a request for testing and the payment
				from a manufacturer required under subparagraph (C), the Commission shall
				select at random, from all laboratories which are accredited under this section
				to carry out the specific testing requested by the manufacturer, an accredited
				laboratory to carry out the testing.
								(E)Payments to
				laboratoriesUpon receiving a
				certification from a laboratory selected to carry out testing pursuant to
				subparagraph (D) that the testing is completed, along with a copy of the
				results of the test as required under paragraph (3)(A)(iii), the Commission
				shall make a payment to the laboratory from the Testing Escrow Account
				established under subparagraph (A) in an amount equal to the applicable fee
				paid by the manufacturer under subparagraph (C)(ii).
								(5)Dissemination of
				additional information on accredited laboratories
								(A)Information on
				testingUpon completion of
				the testing of a voting system under this section, the Commission shall
				promptly disseminate to the public the identification of the laboratory which
				carried out the testing.
								(B)Laboratories
				with accreditation revoked or suspendedIf the Commission
				revokes, terminates, or suspends the accreditation of a laboratory under this
				section, the Commission shall promptly notify Congress, the chief State
				election official of each State, and the
				public.
								.
					(B)Conforming
			 amendmentsSection 231 of such Act (42 U.S.C. 15371)
			 is further amended—
						(i)in
			 subsection (a)(1), by striking testing, certification, and all
			 that follows and inserting the following: testing of voting system
			 hardware and software by accredited laboratories in connection with the
			 certification, decertification, and recertification of the hardware and
			 software for purposes of this Act.;
						(ii)in
			 subsection (a)(2), by striking testing, certification, and all
			 that follows and inserting the following: testing of its voting system
			 hardware and software by the laboratories accredited by the Commission under
			 this section in connection with certifying, decertifying, and recertifying the
			 hardware and software.;
						(iii)in
			 subsection (b)(1), by striking testing, certification, decertification,
			 and recertification and inserting testing; and
						(iv)in
			 subsection (d), by striking testing, certification, decertification, and
			 recertification each place it appears and inserting
			 testing.
						(C)Deadline for
			 establishment of standards and escrow accountThe Election
			 Assistance Commission shall establish the standards described in section
			 231(b)(3) of the Help America Vote Act of 2002 and the Testing Escrow Account
			 described in section 231(b)(4) of such Act (as added by subparagraph (A)) not
			 later than January 1, 2008.
					(3)Special
			 certification of ballot durability and readability requirements for States not
			 currently using paper ballotsIf any of the voting systems used
			 in a State for the regularly scheduled 2006 general elections for Federal
			 office did not operate by having voters cast votes on paper ballots (such as
			 through the use of an optical scan voting system), the State shall certify to
			 the Election Assistance Commission not later than 90 days after the date of the
			 enactment of this Act that the State will be in compliance with the
			 requirements of section 301(a)(13) of the Help America Vote of 2002, as added
			 by paragraph (1), in accordance with the deadline established under this Act,
			 and shall include in the certification the methods by which the State will meet
			 the requirements.
				(d)Availability of
			 Additional Funding To Enable States To Meet Costs of Revised
			 Requirements
				(1)Extension of
			 requirements payments for meeting revised requirementsSection
			 257(a) of the Help America Vote Act of 2002 (42 U.S.C. 15407(a) is amended by
			 adding at the end the following new paragraph:
					
						(4)For fiscal year 2007, $300,000,000, except
				that any funds provided under the authorization made by this paragraph shall be
				used by a State only to meet the requirements of title III which are first
				imposed on the State pursuant to the amendments made by section 2 of the
				Vote Integrity and Verification Act of
				2007, or to otherwise modify or replace its voting systems in
				response to such
				amendments.
						.
				(2)Use of revised
			 formula for allocation of fundsSection 252(b) of such Act (42
			 U.S.C. 15402(b)) is amended to read as follows:
					
						(b)State Allocation
				Percentage Defined
							(1)In
				generalExcept as provided in
				paragraph (2), the State allocation percentage for a State is
				the amount (expressed as a percentage) equal to the quotient of—
								(A)the voting age population of the State (as
				reported in the most recent decennial census); and
								(B)the total voting age population of all
				States (as reported in the most recent decennial census).
								(2)Special rule for
				payments for fiscal year 2007
								(A)In
				generalIn the case of the requirements payment made to a State
				for fiscal year 2007, the State allocation percentage for a
				State is the amount (expressed as a percentage) equal to the quotient
				of—
									(i)the number of
				remedial precincts in the State; and
									(ii)the total number
				of remedial precincts in all States.
									(B)Remedial
				precinct definedIn this
				paragraph, a remedial precinct means any precinct (or equivalent
				location) within the State for which the voting system used to administer the
				regularly scheduled general election for Federal office held in November
				2006—
									(i)did not use paper as the medium for vote
				casting, or if the system used paper, did not use durable paper of archival
				quality; or
									(ii)did not provide that the entire process of
				ballot verification was equipped for individuals with
				disabilities.
									.
				(3)Increase in
			 State minimum share of paymentSection 252(c) of such Act (42
			 U.S.C. 15402(c)) is amended—
					(A)in paragraph (1),
			 by inserting after one-half of 1 percent the following:
			 (or, in the case of the payment made for fiscal year 2007, 1
			 percent); and
					(B)in paragraph (2),
			 by inserting after one-tenth of 1 percent the following:
			 (or, in the case of the payment made for fiscal year 2007, one-half of 1
			 percent).
					(4)Revised
			 conditions for receipt of fundsSection 253 of such Act (42
			 U.S.C. 15403) is amended—
					(A)in subsection (a),
			 by striking A State is eligible and inserting Except as
			 provided in subsection (f), a State is eligible; and
					(B)by adding at the
			 end the following new subsection:
						
							(f)Special Rule for
				Fiscal Year 2007Notwithstanding any other provision of this
				part, a State is eligible to receive a requirements payment for fiscal year
				2007 if—
								(1)not later than 30
				days after the date of the enactment of the Vote Integrity and Verification Act of 2007,
				the State certifies to the Commission the number of remedial precincts in the
				State (as defined in section 252(b)(2)(B)); and
								(2)not later than 90
				days after the date of the enactment of such Act, the chief executive officer
				of the State, or designee, in consultation and coordination with the chief
				State election official, has filed a statement with the Commission describing
				the State’s need for the payment and how the State will use the payment to meet
				the requirements of title III (in accordance with the limitations applicable to
				the use of the payment under section
				257(a)(4)).
								.
					(5)Permitting use of
			 funds for reimbursement for costs previously incurredSection
			 251(c)(1) of such Act (42 U.S.C. 15401(c)(1)) is amended
			 by striking the period at the end and inserting the following: , or as a
			 reimbursement for any costs incurred in meeting the requirements of title III
			 which are imposed pursuant to the amendments made by section 2 of the
			 Vote Integrity and Verification Act of
			 2007 or in otherwise modifying or replacing voting systems in
			 response to such amendments..
				(6)Rule of
			 construction regarding States receiving other funds for replacing punch card,
			 lever, or other voting machinesNothing in the amendments made by
			 this subsection or in any other provision of the Help America Vote Act of 2002
			 may be construed to prohibit a State which received or was authorized to
			 receive a payment under title I or II of such Act for replacing punch card,
			 lever, or other voting machines from receiving or using any funds which are
			 made available under the amendments made by this subsection.
				(7)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to fiscal years beginning with fiscal year 2007.
				3.Enhancement of
			 Enforcement of Help America Vote Act of 2002Section 401 of such Act (42 U.S.C. 15511)
			 is amended—
			(1)by striking
			 The Attorney General and inserting (a)
			 In General.—The
			 Attorney General; and
			(2)by
			 adding at the end the following new subsections:
				
					(b)Filing of
				Complaints by Aggrieved Persons
						(1)In
				generalA person who is aggrieved by a violation of section 301,
				302, or 303 which has occurred, is occurring, or is about to occur may file a
				written, signed, notarized complaint with the Attorney General describing the
				violation and requesting the Attorney General to take appropriate action under
				this section.
						(2)Response by
				Attorney GeneralThe Attorney General shall respond to each
				complaint filed under paragraph (1), in accordance with procedures established
				by the Attorney General that require responses and determinations to be made
				within the same (or shorter) deadlines which apply to a State under the
				State-based administrative complaint procedures described in section
				402(a)(2).
						(c)Clarification of
				availability of private right of actionNothing in this section
				may be construed to prohibit any person from bringing an action under section
				1979 of the Revised Statutes of the United States (42 U.S.C. 1983)
				(including any individual who seeks to enforce the individual’s right to a
				voter-verified paper ballot, the right to have the voter-verified paper ballot
				counted in an election, or any other right under subtitle A of title III) to
				enforce the uniform and nondiscriminatory election technology and
				administration requirements under sections 301, 302, and 303.
					(d)No effect on
				State proceduresNothing in this section may be construed to
				affect the availability of the State-based administrative complaint procedures
				required under section 402 to any person filing a complaint under this
				subsection.
					.
			4.Extension of
			 Authorization of Election Assistance Commission
			(a)In
			 GeneralSection 210 of the
			 Help America Vote Act of 2002 (42 U.S.C. 15330) is amended by
			 striking each of the fiscal years 2003 through 2005 and
			 inserting each fiscal year beginning with fiscal year
			 2003.
			(b)Effective
			 DateThe amendment made by subsection (a) shall take effect as if
			 included in the enactment of the Help America Vote Act of 2002.
			5.Requirement for
			 mandatory manual audits by hand count
			(a)Mandatory Manual
			 Audits by Election Audit BoardsTitle III of the Help America
			 Vote Act of 2002 (42 U.S.C. 15481 et seq.) is
			 amended by adding at the end the following new subtitle:
				
					CMandatory Manual
				Audits by Election Audit Boards
						321.Establishment
				of Election Audit Boards
							(a)EstablishmentNot later than 60 days before the date of
				each election for Federal office held in the State, the chief auditor of each
				State shall appoint an Election Audit Board to administer, without advance
				notice to the precincts selected, random hand counts of the voter-verified
				paper ballots required to be produced and preserved pursuant to section
				301(a)(2) for each such election held in the State (and, at the option of the
				State or jurisdiction involved, of elections for State and local office held at
				the same time as such election).
							(b)Composition
								(1)In
				generalEach political party
				in the State with a candidate in any of the regularly scheduled elections for
				Federal office held in the State whose candidates in the most recent regularly
				scheduled general elections in the State received at least 5 percent of the
				aggregate number of all votes cast in such elections, together with any
				independent candidate who received at least 5 percent of the aggregate number
				of all votes cast in the most recent regularly scheduled general elections in
				the State, shall select a qualified individual for appointment to the Election
				Audit Board of the State.
								(2)Unaffiliated
				membersIn addition to the individuals serving on the Board
				pursuant to paragraph (1), the chief auditor of the State shall appoint
				qualified individuals who are not nominated by any political party or candidate
				and who are not employees or agents of any political party or candidate to
				serve on the Board. The number of individuals appointed pursuant to this
				paragraph shall be sufficient to ensure that the total number of individuals
				serving on the Board is an odd number not less than 7.
								(3)QualificationsAn
				individual is qualified to be appointed to the Board if the individual has
				professional experience in carrying out audits on an impartial basis, and does
				not have any conflict of interest with the manufacturer or vendor of any voting
				system which was used in any of the elections that will be audited by the
				Board.
								(4)Diversity in
				appointmentsIn making
				appointments to the Board, the chief auditor of the State shall (to the
				greatest extent practicable) ensure that the members of the Board reflect the
				demographic composition of the voting age population of the State.
								(c)Special Rule for
				Runoff and Special Elections
								(1)Runoff
				electionsIf a runoff election for Federal office is held in the
				State, the Election Audit Board which was appointed for the initial election
				which resulted in the runoff election shall serve as the Election Audit Board
				with respect to the runoff election.
								(2)Special
				electionsIf a special election for Federal office is held in the
				State (other than a special election held on the same date as the date of a
				regularly scheduled election for Federal office), the Election Audit Board
				which was appointed for the most recent regularly scheduled election for
				Federal office in the State shall serve as the Election Audit Board with
				respect to the special election.
								(d)Chief Auditor
				DefinedIn this subsection, the chief auditor of a
				State is an official of the State government, who, as designated by the
				Attorney General of the State and certified by the Attorney General of the
				State to the Commission, is responsible for conducting annual audits of the
				operations of the government of the State under the laws or constitution of the
				State, except that in no case may an individual serve as the chief auditor of a
				State under this subsection if the individual is the chief State election
				official.
							322.Number of
				Ballots Counted Under Audit
							(a)In
				GeneralExcept as provided in
				subsection (b), the number of voter-verified paper ballots which will be
				subject to a hand count administered by the Election Audit Board of a State
				under this subtitle with respect to an election shall be determined as
				follows:
								(1)In the event that the unofficial count as
				described in section 323(a)(1) reveals that the margin of victory between the
				two candidates receiving the largest number of votes in the election is less
				than 1 percent of the total votes cast in that election, the hand counts of the
				voter-verified paper ballots shall occur in 10 percent of all precincts (or
				equivalent locations) in the Congressional district involved (in the case of an
				election for the House of Representatives) or the State (in the case of any
				other election for Federal office).
								(2)In the event that the unofficial count as
				described in section 323(a)(1) reveals that the margin of victory between the
				two candidates receiving the largest number of votes in the election is greater
				than or equal to 1 percent but less than 2 percent of the total votes cast in
				that election, the hand counts of the voter-verified paper ballots shall occur
				in 5 percent of all precincts (or equivalent locations) in the Congressional
				district involved (in the case of an election for the House of Representatives)
				or the State (in the case of any other election for Federal office).
								(3)In the event that the unofficial count as
				described in section 323(a)(1) reveals that the margin of victory between the
				two candidates receiving the largest number of votes in the election is equal
				to or greater than 2 percent of the total votes cast in that election, the hand
				counts of the voter-verified paper ballots shall occur in 3 percent of all
				precincts (or equivalent locations) in the Congressional district involved (in
				the case of an election for the House of Representatives) or the State (in the
				case of any other election for Federal office).
								(b)Use of
				Alternative MechanismNotwithstanding subsection (a), a State may
				adopt and apply an alternative mechanism to determine the number of
				voter-verified paper ballots which will be subject to the hand counts required
				under this subtitle with respect to an election, so long as the National
				Institute of Standards and Technology determines that the alternative mechanism
				will be at least as effective in ensuring the accuracy of the election results
				and as transparent as the procedure under subsection (a).
							323.Process For
				Administering Audits
							(a)In
				GeneralThe Election Audit Board of a State shall administer an
				audit under this section of the results of an election in accordance with the
				following procedures:
								(1)Within 24 hours
				after the State announces the final unofficial vote count in each precinct in
				the State, the Board shall determine and then announce the precincts in the
				State in which it will administer the audits.
								(2)With respect to votes cast at the precinct
				or equivalent location on or before the date of the election (other than
				provisional ballots described in paragraph (3)), the Board shall administer the
				hand count of the votes on the paper voter-verified ballots required to be
				produced and preserved under section 301(a)(2)(A) and the comparison of the
				count of the votes on those ballots with the final unofficial count of such
				votes as announced by the State.
								(3)With respect to
				votes cast other than at the precinct on the date of the election (other than
				votes cast before the date of the election described in paragraph (2)) or votes
				cast by provisional ballot on the date of the election which are certified and
				counted by the State on or after the date of the election, including votes cast
				by absent uniformed services voters and overseas voters under the Uniformed and
				Overseas Citizens Absentee Voting Act, the Board shall administer the hand
				count of the applicable voter-verified ballots required to be produced and
				preserved under section 301(a)(2)(A) and section 301(a)(2)(B) and compare the
				count it administers with the count of such votes as announced by the
				State.
								(b)Special rule in
				case of delay in reporting absentee vote countIn the case of a
				State in which, under State law, the final count of absentee and provisional
				votes is not announced until after the expiration of the 7-day period which
				begins on the date of the election, the Election Audit Board shall initiate the
				process described in subsection (a) for administering the audit not later than
				24 hours after the State announces the final unofficial vote count for the
				votes cast at the precinct or equivalent location on or before the date of the
				election, and shall initiate the administration of the audit of the absentee
				and provisional votes pursuant to subsection (a)(3) not later than 24 hours
				after the State announces the final unofficial count of such votes.
							(c)Additional Audits
				if Cause Shown
								(1)In
				generalIf the Election Audit Board finds that any of the hand
				counts administered under this section do not match the final unofficial tally
				of the results of an election, the Board shall administer hand counts under
				this section of such additional precincts (or equivalent jurisdictions) as the
				Board considers appropriate to resolve any concerns resulting from the audit
				and ensure the accuracy of the results.
								(2)Establishment
				and publication of procedures governing additional auditsNot later than January 1, 2008, each State
				shall establish and publish procedures for carrying out the additional audits
				under this subsection, including the means by which the State shall resolve any
				concerns resulting from the audit with finality and ensure the accuracy of the
				results.
								(d)Public
				Observation of AuditsEach
				audit conducted under this section shall be conducted in a manner that allows
				public observation of the entire process.
							324.Selection of
				Precincts
							(a)In
				GeneralExcept as provided in
				subsection (c), the selection of the precincts in the State in which the
				Election Audit Board of the State shall administer the hand counts under this
				subtitle shall be made by the Board on an entirely random basis using a uniform
				distribution in which all precincts in a State have an equal chance of being
				selected, in accordance with such procedures as the Commission determines
				appropriate, except that—
								(1)at least one
				precinct shall be selected at random in each county; and
								(2)the Commission
				shall publish the procedures in the Federal Register prior to the selection of
				the precincts.
								(b)Public
				SelectionThe random selection of precincts under subsection (a)
				shall be conducted in public, at a time and place announced in advance.
							(c)Mandatory
				Selection of Precincts Established Specifically for Absentee
				BallotsIf a State
				establishes a separate precinct for purposes of counting the absentee ballots
				cast in an election and treats all absentee ballots as having been cast in that
				precinct, and if the state does not make absentee ballots sortable by precinct,
				the State shall include that precinct among the precincts in the State in which
				the Election Audit Board shall administer the hand counts under this
				subtitle.
							325.Publication of
				Results
							(a)Submission to
				CommissionAs soon as practicable after the completion of an
				audit under this subtitle, the Election Audit Board of a State shall submit to
				the Commission the results of the audit, and shall include in the submission a
				comparison of the results of the election in the precinct as determined by the
				Board under the audit and the final unofficial vote count in the precinct as
				announced by the State, as well as a list of any discrepancies discovered
				between the initial, subsequent, and final hand counts administered by the
				Board and such final unofficial vote count and any explanation for such
				discrepancies, broken down by the categories of votes described in paragraphs
				(2) and (3) of section 323(a).
							(b)Publication by
				CommissionImmediately after receiving the submission of the
				results of an audit from the Election Audit Board of a State under subsection
				(a), the Commission shall publicly announce and publish the information
				contained in the submission.
							(c)Delay in
				certification of results by State
								(1)Prohibiting
				certification until completion of auditsNo State may certify the
				results of any election which is subject to an audit under this subtitle prior
				to the completion of the audit and the announcement and submission of the
				results of the audit to the Commission for publication of the information
				required under this section.
								(2)Deadline for
				completion of audits of Presidential electionsIn the case of an
				election for electors for President and Vice President which is subject to an
				audit under this subtitle, the State shall complete the audits and announce and
				submit the results to the Commission for publication of the information
				required under this section in time for the State to certify the results of the
				election and provide for the final determination of any controversy or contest
				concerning the appointment of such electors prior to the deadline described in
				section
				6 of title 3, United States Code.
								326.Payments to
				States
							(a)Payments for
				Costs of Conducting AuditsIn accordance with the requirements
				and procedures of this section, the Commission shall make a payment to a State
				to cover the costs incurred by the State in carrying out this subtitle with
				respect to the elections that are the subject of the audits conducted under
				this subtitle.
							(b)Certification of
				Compliance and Anticipated Costs
								(1)Certification
				requiredIn order to receive a payment under this section, a
				State shall submit to the Commission, in such form as the Commission may
				require, a statement containing—
									(A)a certification
				that the State will conduct the audits required under this subtitle in
				accordance with all of the requirements of this subtitle;
									(B)a notice of the reasonable costs
				anticipated to be incurred by the State in carrying out this subtitle with
				respect to the elections involved; and
									(C)such other
				information and assurances as the Commission may require.
									(2)Amount of
				paymentThe amount of a payment made to a State under this
				section shall be equal to the reasonable costs anticipated to be incurred by
				the State in carrying out this subtitle with respect to the elections involved,
				as set forth in the statement submitted under paragraph (1) a notice submitted
				by the State to the Commission (in such form and containing such information as
				the Commission may require).
								(3)Timing of
				noticeThe State may not submit a notice under paragraph (1)
				until candidates have been selected to appear on the ballot for all of the
				elections for Federal office which will be the subject of the audits
				involved.
								(c)Timing of
				PaymentsThe Commission shall make the payment required under
				this section to a State not later than 30 days after receiving the notice
				submitted by the State under subsection (b).
							(d)Authorization of
				AppropriationsThere are authorized to be appropriated to the
				Commission for fiscal year 2008 and each succeeding fiscal year such sums as
				may be necessary for payments under this section.
							327.Effective
				DateThis subtitle shall apply
				with respect to elections for Federal office beginning with the regularly
				scheduled general elections held in November
				2008.
						.
			(b)Availability of
			 Enforcement Under Help America Vote Act of 2002Section 401 of such Act (42 U.S.C. 15511),
			 as amended by section 3, is amended—
				(1)in subsection (a),
			 by striking the period at the end and inserting the following: , or the
			 requirements of subtitle C of title III.;
				(2)in subsection
			 (b)(1), by striking section 303 and inserting section
			 303, or subtitle C of title III,; and
				(3)in subsection (c)—
					(A)by striking
			 subtitle A and inserting subtitles A or C,
			 and
					(B)by striking the
			 period at the end and inserting the following: , or the requirements of
			 subtitle C of title III..
					(c)Clerical
			 AmendmentThe table of contents of such Act is amended by adding
			 at the end of the item relating to title III the following:
				
					
						Subtitle C—Mandatory Manual Audits by
				Election Audit Boards
						Sec. 321. Establishment of Election Audit
				Boards.
						Sec. 322. Number of ballots counted under
				audit.
						Sec. 323. Process for administering
				audits.
						Sec. 324. Selection of
				precincts.
						Sec. 325. Publication of
				results.
						Sec. 326. Payments to States.
						Sec. 327. Effective
				date.
					
					.
			6.Repeal of
			 exemption of Election Assistance Commission from certain government contracting
			 requirements
			(a)In
			 generalSection 205 of the Help America Vote Act of 2002 (42
			 U.S.C. 15325) is amended by striking subsection (e).
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to contracts entered into by the Election Assistance Commission on or
			 after the date of the enactment of this Act.
			7.Prohibition on
			 campaign activities by election administration officials
			(a)In
			 GeneralTitle III of the Federal Election Campaign Act of 1971
			 (2 U.S.C. 431 et
			 seq.) is amended by inserting after section 319 the following
			 new section:
				
					319A.Campaign activities by election
		  officials(a)ProhibitionIt
				shall be unlawful for a chief State election administration official to take an
				active part in political management or in a political campaign with respect to
				any election for Federal office over which such official has supervisory
				authority.
						(b)Chief State
				election administration officialThe term chief State
				election administration official means the highest State official with
				responsibility for the administration of Federal elections under State
				law.
						(c)Active part in
				political management or in a political campaignThe term
				active part in political management or in a political campaign
				means—
							(1)serving as a
				member of an authorized committee of a candidate for Federal office;
							(2)the use of
				official authority or influence for the purpose of interfering with or
				affecting the result of an election for Federal office;
							(3)the solicitation,
				acceptance, or receipt of a political contribution from any person on behalf of
				a candidate for Federal office;
							(4)the solicitation
				or discouragement of the participation in any political activity of any
				person;
							(5)engaging in
				partisan political activity on behalf of a candidate for Federal office;
				and
							(6)any other act
				prohibited under section 7323(b)(4) of title 5,
				United States Code (other than any prohibition on running for public
				office).
							.
			(b)EnforcementSection
			 309 of such Act (42
			 U.S.C. 437g) is amended by adding at the end the following new
			 subsection:
				
					(e)(1)Notwithstanding
				paragraphs (1) through (5) of subsection (a), any person who has knowledge that
				a violation of section 319A has occurred may file a complaint with the
				Commission. Such complaint shall be in writing, signed and sworn to by the
				person filing such complaint, shall be notarized, and shall be made under
				penalty of perjury subject to the provisions of
				section
				1001 of title 18, United States Code. The Commission shall
				promptly notify any person alleged in the complaint, and shall give such person
				an opportunity to respond. Not later than 14 days after the date on which such
				a complaint is filed, the Commission shall make a determination on such
				complaint.
						(2)If the Commission determines by an
				affirmative vote of a majority of the members voting that it has reason to
				believe that a person has committed a violation of section 319A, the Commission
				shall require the person to pay a civil money penalty in an amount determined
				under a schedule of penalties which is established and published by the
				Commission.
						.
			8.Effective
			 dateExcept as otherwise
			 provided, this Act and the amendments made by this Act shall apply with respect
			 to elections for Federal office occurring during 2008 and each succeeding
			 year.
		
